Exhibit 10.46

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated this 28th day of February, 2000, between Design
Automation Systems, Inc., a Texas company, currently having its principal place
of business at 3200 Wilcrest, Suite 370, Houston, Texas 77042 (the “Company”),
and Peter Davis (the “Executive”) an individual.

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company, as Executive Vice President of the Company.

WHEREAS, the Executive is willing to enter into an agreement with the Company
upon the terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the parties hereto agree as follows:


1.             TERM OF AGREEMENT.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
THE TERM OF EMPLOYMENT OF THE EXECUTIVE UNDER THIS EMPLOYMENT AGREEMENT SHALL BE
FOR THE PERIOD COMMENCING ON THE DATE HEREOF (THE “COMMENCEMENT DATE) AND
TERMINATING ON FEBRUARY 28, 2003, UNLESS SOONER TERMINATED AS PROVIDED IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5 HEREOF.  (SUCH TERM OF EMPLOYMENT IS
HEREIN SOMETIMES CALLED THE “EMPLOYMENT TERM.”)


2.             EMPLOYMENT.  AS OF THE COMMENCEMENT DATE, THE COMPANY HEREBY
AGREES TO EMPLOY THE EXECUTIVE AS EXECUTIVE VICE PRESIDENT OF THE COMPANY, AND
THE EXECUTIVE HEREBY ACCEPTS SUCH EMPLOYMENT AND AGREES TO PERFORM HIS DUTIES
AND RESPONSIBILITIES HEREUNDER IN ACCORDANCE WITH THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH.


3.             DUTIES AND RESPONSIBILITIES.


(A)                                  DUTIES.  EXECUTIVE SHALL PERFORM SUCH
DUTIES AS ARE USUALLY PERFORMED BY AN EXECUTIVE VICE PRESIDENT OF A BUSINESS
SIMILAR IN SIZE AND SCOPE AS THE COMPANY AND SUCH OTHER REASONABLE ADDITIONAL
DUTIES AS MAY BE PRESCRIBED FROM TIME-TO-TIME BY THE COMPANY’S BOARD OF
DIRECTORS WHICH ARE REASONABLE AND CONSISTENT WITH THE COMPANY’S OPERATIONS,
TAKING INTO ACCOUNT EXECUTIVE’S EXPERTISE AND JOB RESPONSIBILITIES.  THIS
AGREEMENT SHALL SURVIVE ANY JOB TITLE OR RESPONSIBILITY CHANGE AGREED TO BY
EXECUTIVE.  EXECUTIVE SHALL REPORT DIRECTLY TO THE BOARD OF DIRECTORS OF THE
COMPANY REGARDING IMPLEMENTATION OF ALL BUSINESS MATTERS.  ALL ACTIONS OF
EXECUTIVE SHALL BE SUBJECT AND SUBORDINATE TO THE REVIEW AND APPROVAL OF THE
BOARD OF DIRECTORS.  NO OTHER PERSON OR GROUP SHALL BE GIVEN AUTHORITY TO
SUPERVISE OR DIRECT EXECUTIVE IN THE PERFORMANCE OF HIS DUTIES.  THE BOARD OF
DIRECTORS SHALL BE THE FINAL AND EXCLUSIVE ARBITER OF ALL POLICY DECISIONS
RELATIVE TO THE COMPANY’S BUSINESS.


(B)                                 DEVOTION OF TIME.  DURING THE TERM OF THIS
AGREEMENT, EXECUTIVE AGREES TO DEVOTE SUFFICIENT TIME AND ATTENTION DURING
NORMAL BUSINESS HOURS TO THE BUSINESS AND AFFAIRS OF THE COMPANY TO THE EXTENT
NECESSARY TO DISCHARGE THE RESPONSIBILITIES ASSIGNED TO EXECUTIVE AND TO USE
REASONABLE BEST EFFORTS TO PERFORM FAITHFULLY AND EFFICIENTLY SUCH


 

--------------------------------------------------------------------------------


 


RESPONSIBILITIES.  DURING THE TERM OF THIS AGREEMENT IT SHALL NOT BE A VIOLATION
OF THIS AGREEMENT FOR EXECUTIVE TO (I) SERVE ON THE BOARDS OF CORPORATIONS OR
CHARITABLE INSTITUTIONS (WITH THE PERMISSION FROM THE COMPANY’S BOARD OF
DIRECTORS); (II) DELIVER LECTURES, FULFILL SPEAKING ENGAGEMENTS TO TEACH AT
EDUCATIONAL INSTITUTIONS; (III) MANAGE PERSONAL INVESTMENTS OR COMPANIES IN
WHICH PERSONAL INVESTMENTS ARE MADE SO LONG AS SUCH ACTIVITIES DO NOT
SIGNIFICANTLY INTERFERE WITH THE PERFORMANCE OF EXECUTIVE’S RESPONSIBILITIES
WITH THE COMPANY AND WHICH COMPANIES ARE NOT IN DIRECT COMPETITION WITH THE
COMPANY.  ANY INCOME RECEIVED BY EXECUTIVE OUTSIDE THE SCOPE OF HIS EMPLOYMENT
AND PERMITTED PURSUANT TO THE PROVISIONS HEREOF, SHALL INURE TO THE BENEFIT OF
EXECUTIVE, AND THE COMPANY SHALL NOT CLAIM ANY ENTITLEMENT THERETO.


4.             COMPENSATION AND BENEFITS DURING THE EMPLOYMENT TERM:


(A)                                  BASE COMPENSATION.  THE EXECUTIVE’S BASE
COMPENSATION FROM THE COMMENCEMENT DATE THROUGH FEBRUARY 28, 2003, SHALL BE AT
THE RATE OF $11,250 PER MONTH, PAYABLE IN REGULAR SEMI-MONTHLY INSTALLMENTS IN
ACCORDANCE WITH THE COMPANY’S PRACTICE FOR ITS EXECUTIVES, LESS APPLICABLE
WITHHOLDING FOR INCOME AND EMPLOYMENT TAXES AS REQUIRED BY LAW AND OTHER
DEDUCTIONS AS TO WHICH THE EXECUTIVE SHALL AGREE.  SUCH BASE COMPENSATION SHALL
BE SUBJECT TO INCREASES AS AND WHEN DETERMINED BY THE COMPANY’S BOARD OF
DIRECTORS IN THEIR SOLE DISCRETION.


(B)                                 BONUS COMPENSATION.  IN ADDITION TO THE
EXECUTIVE’S BASE COMPENSATION, EXECUTIVE WILL BE ENTITLED TO A PERFORMANCE BONUS
AS FOLLOWS:


(I)                                     EXECUTIVE WILL BE ENTITLED TO UP TO
$67,500 ($16,875 QUARTERLY) PER YEAR, PROVIDED THE EXECUTIVE SUCCESSFULLY
IMPLEMENTS AND MEETS CERTAIN AGREED UPON MANAGEMENT BONUS OBJECTIVES, AS
DETERMINED BY THE COMPANY’S BOARD OF DIRECTORS.


(II)                                  SUBSEQUENT BONUSES WILL BE DETERMINED BY
THE BOARD OF DIRECTORS.


(C)                                  EXPENSE REIMBURSEMENT.  THE EXECUTIVE SHALL
BE ENTITLED TO REIMBURSEMENT OF ALL REASONABLE, ORDINARY AND NECESSARY BUSINESS
RELATED EXPENSES INCURRED BY HIM IN THE COURSE OF HIS DUTIES AND UPON COMPLIANCE
WITH THE COMPANY’S PROCEDURES.


(D)                                 PARTICIPATION IN EMPLOYEE BENEFIT PLANS. 
EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE, SUBJECT TO ELIGIBILITY AND OTHER
TERMS GENERALLY ESTABLISHED BY THE COMPANY’S BOARD OF DIRECTORS, IN ANY EMPLOYEE
BENEFIT PLAN [INCLUDING BUT NOT LIMITED TO LIFE INSURANCE PLANS, STOCK OPTION
PLANS, GROUP HOSPITALIZATION, HEALTH, DENTAL CARE (WHICH HEALTH INSURANCE SHALL
ALSO COVER EXECUTIVE’S DEPENDENTS) PROFIT SHARING, PENSION AND OTHER BENEFIT
PLANS], AS MAY BE ADOPTED OR AMENDED BY THE COMPANY FROM TIME-TO-TIME.


5.             TERMINATION.  SUBJECT TO THE NOTICE AND OTHER PROVISIONS OF THIS
SECTION 5, THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, AND THE EXECUTIVE SHALL HAVE THE RIGHT TO RESIGN
FROM SUCH EMPLOYMENT, AT ANY TIME AND FOR NO STATED REASON.

2

--------------------------------------------------------------------------------


 


 


(A)                                  DISABILITY.  THE COMPANY SHALL HAVE THE
RIGHT TO TERMINATE THE EMPLOYMENT OF THE EXECUTIVE UNDER THIS AGREEMENT FOR
DISABILITY IN THE EVENT EXECUTIVE SUFFERS AN INJURY, ILLNESS OR INCAPACITY OF
SUCH CHARACTER AS TO SUBSTANTIALLY DISABLE HIM FROM PERFORMING HIS DUTIES
WITHOUT REASONABLE ACCOMMODATION BY THE COMPANY HEREUNDER FOR A PERIOD OF MORE
THAN SIXTY (60) CONSECUTIVE DAYS PROVIDED THAT DURING SUCH 60 DAY PERIOD THE
COMPANY SHALL HAVE GIVEN AT LEAST TEN (10) DAYS WRITTEN NOTICE OF TERMINATION;
PROVIDED FURTHER, HOWEVER, THAT IF THE EXECUTIVE IS ELIGIBLE TO RECEIVE
DISABILITY PAYMENTS PURSUANT TO A DISABILITY POLICY PAID FOR BY THE COMPANY, THE
EXECUTIVE SHALL ASSIGN SUCH BENEFITS TO THE COMPANY FOR ALL PERIODS AS TO WHICH
HE IS RECEIVING FULL PAYMENT UNDER THIS AGREEMENT.


(B)                                 DEATH.  THIS AGREEMENT SHALL TERMINATE UPON
THE DEATH OF EXECUTIVE.


(C)                                  WITH CAUSE.  THE COMPANY MAY TERMINATE THIS
AGREEMENT AT ANY TIME BECAUSE OF::


(I)                                     EXECUTIVE’S MATERIAL BREACH OF ANY TERM
OF THIS AGREEMENT, WHICH IS NOT CURED AFTER TEN (10) DAYS WRITTEN NOTICE FROM
THE BOARD OF DIRECTORS.


(II)                                  THE WILLFUL ENGAGING BY THE EXECUTIVE IN
MISCONDUCT WHICH IS MATERIALLY INJURIOUS TO THE COMPANY, MONETARILY OR
OTHERWISE; PROVIDED, IN EACH CASE, HOWEVER, THAT THE COMPANY SHALL NOT TERMINATE
THIS AGREEMENT PURSUANT TO THIS SECTION 5(C) UNLESS THE COMPANY SHALL FIRST HAVE
DELIVERED TO THE EXECUTIVE, A NOTICE WHICH SPECIFICALLY IDENTIFIES SUCH BREACH
OR MISCONDUCT AND THE EXECUTIVE SHALL NOT HAVE CURED THE SAME WITHIN FIFTEEN
(15) DAYS AFTER RECEIPT OF SUCH NOTICE,


(III)                               EXECUTIVE’S GROSS NEGLIGENCE IN THE
PERFORMANCE OF HIS DUTIES, OR


(IV)                              COMMISSION BY THE EXECUTIVE OF A FELONY OR AN
ACT OF FRAUD AGAINST THE COMPANY.

In the event Executive’s employment with the Company is terminated pursuant to
items 5(a), (b) or (c), Executive or his beneficiary shall be entitled to
receive all base compensation earned by Executive up to the date of termination,
all unreimbursed expenses, and any bonus earned in respect of a prior year and
not yet paid.  For a termination by the Company without good cause, Executive
shall be entitled to receive the greater of (i) the remaining base salary at the
then base salary rate for the remainder of the Employment Term or (ii) the base
salary rate for the period of six months, and all unreimbursed expenses, any
bonus earned in respect of a prior year and not yet paid, and the pro-rata
portion of any bonus for the current year.


6.             REVEALING OF TRADE SECRETS, ETC.  EXECUTIVE ACKNOWLEDGES THE
INTEREST OF THE COMPANY IN MAINTAINING THE CONFIDENTIALITY OF INFORMATION
RELATED TO ITS BUSINESS AND SHALL NOT AT ANY TIME DURING THE EMPLOYMENT TERM OR
THEREAFTER, DIRECTLY OR INDIRECTLY, REVEAL OR CAUSE TO BE REVEALED TO ANY PERSON
OR ENTITY THE SUPPLIER LISTS, CUSTOMER LISTS OR OTHER CONFIDENTIAL BUSINESS
INFORMATION OF THE COMPANY; PROVIDED, HOWEVER, THAT THE PARTIES ACKNOWLEDGE THAT
IT IS NOT THE INTENTION OF THIS PARAGRAPH TO INCLUDE WITHIN ITS SUBJECT MATTER
(A) INFORMATION NOT PROPRIETARY TO THE COMPANY, (B) INFORMATION WHICH IS THEN IN
THE PUBLIC DOMAIN, OR (C) INFORMATION REQUIRED TO BE DISCLOSED BY LAW.

 

3

--------------------------------------------------------------------------------


 


7.             ARBITRATION.  IF A DISPUTE SHOULD ARISE REGARDING THIS AGREEMENT,
ALL CLAIMS, DISPUTES, CONTROVERSIES, DIFFERENCES OR OTHER MATTERS IN QUESTION
ARISING OUT OF THIS RELATIONSHIP SHALL BE SETTLED FINALLY, COMPLETELY AND
CONCLUSIVELY BY ARBITRATION OF A SINGLE ARBITRATOR IN HOUSTON, TEXAS, IN
ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (THE “RULES”).  ARBITRATION SHALL BE INITIATED BY WRITTEN DEMAND. 
THIS AGREEMENT TO ARBITRATE SHALL BE SPECIFICALLY ENFORCEABLE ONLY IN THE
DISTRICT COURT OF HARRIS COUNTY, TEXAS.  A DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE AND BINDING ON THE COMPANY AND THE EXECUTIVE, AND JUDGEMENT
MAY BE ENTERED IN THE DISTRICT COURT OF HARRIS COUNTY, TEXAS, FOR ENFORCEMENT
AND OTHER BENEFITS.  ON APPOINTMENT, THE ARBITRATOR SHALL THEN PROCEED TO DECIDE
THE ARBITRATION SUBJECTS IN ACCORDANCE WITH THE RULES.  ANY ARBITRATION HELD IN
ACCORDANCE WITH THIS PARAGRAPH SHALL BE PRIVATE AND CONFIDENTIAL AND NO PERSON
SHALL BE ENTITLED TO ATTEND THE HEARINGS EXCEPT THE ARBITRATOR, EXECUTIVE,
EXECUTIVE’S ATTORNEYS, AND AN DESIGNATED REPRESENTATIVES OF THE COMPANY AND
THEIR RESPECTIVE ATTORNEYS.  THE MATTERS SUBMITTED FOR ARBITRATION, THE HEARINGS
AND PROCEEDINGS AND THE ARBITRATION AWARD SHALL BE KEPT AND MAINTAINED IN
STRICTEST CONFIDENCE BY EXECUTIVE AND THE COMPANY AND SHALL NOT BE DISCUSSED,
DISCLOSED OR COMMUNICATED TO ANY PERSONS.  ON REQUEST OF ANY PARTY, THE RECORD
OF THE PROCEEDING SHALL BE SEALED AND MAY NOT BE DISCLOSED EXCEPT INSOFAR, AND
ONLY INSOFAR, AS MAY BE NECESSARY TO ENFORCE THE AWARD OF THE ARBITRATOR AND ANY
JUDGEMENT ENFORCING AN AWARD.  THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER
REASONABLE AND NECESSARY ATTORNEYS’ FEES AND COSTS FROM THE NON-PREVAILING
PARTY.


8.             COVENANTS NOT TO COMPETE.


(A)                                  EXECUTIVE’S ACKNOWLEDGEMENT.  EXECUTIVE
AGREES AND ACKNOWLEDGES THAT IN ORDER TO ASSURE THE COMPANY THAT IT WILL RETAIN
ITS VALUE AS A GOING CONCERN, IT IS NECESSARY THAT EXECUTIVE UNDERTAKE NOT TO
UTILIZE HIS SPECIAL KNOWLEDGE OF THE BUSINESS AND HIS RELATIONSHIPS WITH
CUSTOMERS AND SUPPLIERS TO COMPETE WITH THE COMPANY.  EXECUTIVE FURTHER
ACKNOWLEDGES THAT:


(I)                                     THE COMPANY IS AND WILL BE ENGAGED IN
THE BUSINESS;


(II)                                  EXECUTIVE WILL OCCUPY A POSITION OF TRUST
AND CONFIDENCE WITH THE COMPANY PRIOR TO THE DATE OF THIS AGREEMENT AND, DURING
SUCH PERIOD AND EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT, EXECUTIVE HAS, AND
WILL BECOME FAMILIAR WITH THE COMPANY’S TRADE SECRETS AND WITH OTHER PROPRIETARY
AND CONFIDENTIAL INFORMATION CONCERNING THE COMPANY;


(III)                               THE AGREEMENTS AND COVENANTS CONTAINED IN
THIS SECTION 8 ARE ESSENTIAL TO PROTECT THE COMPANY AND THE GOODWILL OF THE
BUSINESS; AND


(IV)                              EXECUTIVE’S EMPLOYMENT WITH THE COMPANY HAS
SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE COMPANY AND THE COMPANY WOULD BE
IRREPARABLY DAMAGED IF EXECUTIVE WERE TO PROVIDE SERVICES TO ANY PERSON OR
ENTITY IN VIOLATION OF THE PROVISIONS OF THIS AGREEMENT.


(B)                                 COMPETITIVE ACTIVITIES.  EXECUTIVE HEREBY
AGREES THAT FOR A PERIOD COMMENCING ON THE DATE HEREOF AND ENDING ONE YEAR
FOLLOWING THE LATER OF (I) TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY FOR WHATEVER REASON, AND (II) THE CONCLUSION OF THE PERIOD,


 

4

--------------------------------------------------------------------------------


 


IF ANY, DURING WHICH THE COMPANY IS MAKING PAYMENTS TO EXECUTIVE, HE WILL NOT,
DIRECTLY OR INDIRECTLY, AS EMPLOYEE, AGENT, CONSULTANT, STOCKHOLDER, DIRECTOR,
CO-PARTNER OR IN ANY OTHER INDIVIDUAL OR REPRESENTATIVE CAPACITY, OWN, OPERATE,
MANAGE, CONTROL, ENGAGE IN, INVEST IN OR PARTICIPATE IN ANY MANNER IN, ACT AS A
CONSULTANT OR ADVISOR TO, RENDER SERVICES FOR (ALONE OR IN ASSOCIATION WITH ANY
PERSON, FIRM, CORPORATION OR ENTITY), OR OTHERWISE ASSIST ANY PERSON OR ENTITY
(OTHER THAN THE COMPANY) THAT ENGAGES IN OR OWNS, INVESTS IN, OPERATES, MANAGES
OR CONTROLS ANY VENTURE OR ENTERPRISE THAT DIRECTLY OR INDIRECTLY ENGAGES OR
PROPOSES IN ENGAGE IN THE BUSINESS OF THE DISTRIBUTION OR SALE OF (I) PRODUCTS
DISTRIBUTED, SOLD OR LICENSED BY THE COMPANY OR SERVICES PROVIDED BY THE COMPANY
AT THE TIME OF TERMINATION OR (II) PRODUCTS OR SERVICES PROPOSED AT THE TIME OF
SUCH TERMINATION TO BE DISTRIBUTED, SOLD, LICENSED OR PROVIDED BY THE COMPANY
WITHIN THE UNITED STATES {THE “TERRITORY”); PROVIDED, HOWEVER, THAT NOTHING
CONTAINED HEREIN SHALL BE CONSTRUED TO PREVENT EXECUTIVE FROM INVESTING IN THE
STOCK OF ANY COMPETING CORPORATION LISTED ON A NATIONAL SECURITIES EXCHANGE OR
TRADED IN THE OVER-THE-COUNTER MARKET, BUT ONLY IF EXECUTIVE IS NOT INVOLVED IN
THE BUSINESS OF SAID CORPORATION AND IF EXECUTIVE AND HIS ASSOCIATES (AS SUCH
TERM IS DEFINED IN REGULATION 14(A) PROMULGATED UNDER THE SECURITIES EXCHANGE
ACT OF 1934, AS IN EFFECT ON THE DATE HEREOF), COLLECTIVELY, DO NOT OWN MORE
THAN AN AGGREGATE OF TWO PERCENT OF THE STOCK OF SUCH CORPORATION.  WITH RESPECT
TO THE TERRITORY, EXECUTIVE SPECIFICALLY ACKNOWLEDGES THAT THE COMPANY HAS
CONDUCTED THE BUSINESS THROUGHOUT THOSE AREAS COMPRISING THE TERRITORY AND THE
COMPANY INTENDS TO CONTINUE TO EXPAND THE BUSINESS THROUGHOUT THE TERRITORY.


(C)                                  BLUE PENCIL.  IF AN ARBITRATOR SHALL AT ANY
TIME DEEM THE TERMS OF THIS AGREEMENT OR ANY RESTRICTIVE COVENANT TOO LENGTHY OR
THE TERRITORY TOO EXTENSIVE, THE OTHER PROVISIONS OF THIS SECTION 8 SHALL
NEVERTHELESS STAND, THE RESTRICTIVE PERIOD SHALL BE DEEMED TO BE THE LONGEST
PERIOD PERMISSIBLE BY LAW UNDER THE CIRCUMSTANCES AND THE TERRITORY SHALL BE
DEEMED TO COMPRISE THE LARGEST TERRITORY PERMISSIBLE BY LAW UNDER THE
CIRCUMSTANCES.  THE ARBITRATOR IN EACH CASE SHALL REDUCE THE RESTRICTED PERIOD
AND/OR THE TERRITORY TO PERMISSIBLE DURATION OR SIZE.


9.             OPPORTUNITIES.  DURING HIS EMPLOYMENT WITH THE COMPANY, AND FOR
ONE YEAR THEREAFTER, EXECUTIVE SHALL NOT TAKE ANY ACTION WHICH MIGHT DIVERT FROM
THE COMPANY ANY OPPORTUNITY LEARNED ABOUT BY HIM DURING HIS EMPLOYMENT WITH THE
COMPANY (INCLUDING WITHOUT LIMITATION DURING THE EMPLOYMENT TERM) WHICH WOULD BE
WITHIN THE SCOPE OF ANY OF THE BUSINESSES THEN ENGAGED IN OR PLANNED TO BE
ENGAGED IN BY THE COMPANY.


10.           SURVIVAL.  IN THE EVEN THAT THIS AGREEMENT SHALL BE TERMINATED,
THEN NOTWITHSTANDING SUCH TERMINATION, THE OBLIGATIONS OF EXECUTIVE PURSUANT TO
SECTIONS 6,7,8 AND 9 OF THIS AGREEMENT SHALL SURVIVE SUCH TERMINATION.


11.           CONTENTS OF AGREEMENT, PARTIES IN INTEREST, ASSIGNMENT, ETC.  THIS
AGREEMENT SETS FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF:  ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
RESPECTIVE HEIRS, REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO,
EXCEPT THAT THE DUTIES AND RESPONSIBILITIES OF EXECUTIVE HEREUNDER WHICH ARE OF
A PERSONAL NATURE SHALL NEITHER BE ASSIGNED NOR TRANSFERRED IN WHOLE OR IN PART
BY EXECUTIVE.  THIS AGREEMENT SHALL NOT BE AMENDED EXCEPT BY A WRITTEN
INSTRUMENT DULY EXECUTED BY THE PARTIES.

 

5

--------------------------------------------------------------------------------


 


12.           SEVERABILITY.  IF ANY TERM OR PROVISION OF THIS AGREEMENT SHALL BE
HELD TO BE INVALID OR UNENFORCEABLE FOR ANY REASON, SUCH TERM OR PROVISION SHALL
BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING TERMS AND PROVISIONS HEREOF, AND THIS AGREEMENT SHALL
BE CONSTRUED AS IF SUCH INVALID OR UNENFORCEABLE TERM OR PROVISION HAD NOT BEEN
CONTAINED HEREIN.


13.                                 NOTICES.  ANY NOTICE, REQUEST, INSTRUCTION
OR OTHER DOCUMENT TO BE GIVEN HEREUNDER BY ANY PARTY TO THE OTHER PATTY SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED PERSONALLY
OR FIVE (5) DAYS AFTER DISPATCH BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, RETURN RECEIPT REQUESTED, TO THE PARTY TO WHOM THE SAME IS SO GIVEN OR
MADE:

If to the Company addressed to:

Design Automation Systems, Inc.

3200 Wilcrest, Suite 370

Houston, Texas 77042

 

with a copy to:

Brewer & Pritchard, P.C.

1111 Bagby, Suite 2450

Houston, Texas 77002

 

If to Executive addressed to:

 

 

 

 

or to such other address as the one party shall specify to the other party in
writing.


14.                                 COUNTERPARTS AND HEADINGS.  THIS AGREEMENT
MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL AND ALL WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. 
ALL HEADINGS ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT
THE MEANING OR INTERPRETATION OF THIS AGREEMENT.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

DESIGN AUTOMATION SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

 

Charles H. Leaver, Chief Executive Officer

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

 

 

 

 

Peter Davis

 

 

 

7

--------------------------------------------------------------------------------